DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 08/01/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations "receiving means for receiving a shared image…”, “generating means for generating a presented image…”, and “control means for performing control …" in claim 20 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder "means" modified by a functional language linked by the transition word “for”.  Furthermore, the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Fig. 5 (Receiving Unit 301) and pages 15-16 (first paragraph) for “receiving means for receiving…” 

Fig. 5 (Control Unit 305) and page 19, last paragraph and page 20, third paragraph, for “control means for performing control…”.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Fig. 5 (Generating Unit 302) and page 16, second paragraph through page 17, second paragraph, for “a generator that generates…”.
Fig. 5 (Control Unit 305) and page 19, last paragraph and page 20, third paragraph, for “a controller that performs control…”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
s 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Laliberte (U.S. Pub. No. 2016/0359957).
Claim 1 – Laliberte discloses a control device [Fig. 1 (system 100) and ¶0043] comprising:
a receiver that receives a shared image to be shared with a user from a poster through a communication line [Fig. 1 (User Interface 118 and User Content Upload 
a generator that generates a presented image, the presented image being an image that is to be presented to the user and that is obtained by processing the shared image such that the image is different from the shared image received by the receiver [Fig. 1 (Posting Module 106), ¶¶0047-0049; and ¶0061 :  Posting Module 106 generates the integrated content (i.e., a presented image), the integrated image being an image to be presented to the user for confirmation (see ¶0061, at steps 928 and 930) that is obtained by processing the user content to be posted such that the integrated image is different from the original user content to be posted (shared image) received from the user]; and 
a controller that performs control to transmit the presented image to the poster through the communication line to notify the user of content of the shared image [Figs. 1 and 9 (User Management module 102), and ¶0061 (at steps 928 and 930):  User Management module performs control to transmit the integrated content (presented image) to the user terminal for confirmation].

Claim 2 – Laliberte further discloses wherein the generator generates the presented image such that the shared image and the presented image are different from each other in displayed content [¶0047, Figs. 10-11 and corresponding ¶¶0080-0082:  Posting Module 106 generates the integrated image/content (presented image) by embedding/overlaying the external content (e.g., the content originator’s identity) to 

Claim 3 – Laliberte also discloses the generator generates, as the presented image, an image that is obtained by processing the shared image such that additional information that is not included in the shared image is superimposed on the shared image [¶0047:  Posting module 106 generates the integrated image by overlaying the external content (additional information) on the user content (shared image).  Also see, e.g., Fig. 10 and ¶¶0080-0081].

Claim 4 – Laliberte further discloses the additional information is identification information that is uniquely associated with the shared image and that is used, when being received by the receiver, to provide an instruction to start specific processing on the shared image [¶0047 and ¶0053:  the additional information includes identification information (e.g., QR code, bar code, serial number, scan code) that is uniquely associated with the shared content, and is used to provide an instruction start specific content integration processing based on associated user preferences (e.g., individual content, post-specific preferences, general user-specific preferences, sharing platform-specific preferences, etc…).

Claim 5 – Laliberte further discloses an identifying unit that identifies displayed content of the shared image [¶0047:  to assemble the integrated content (displayed 
the generator generates, as the presented image, an image that is obtained by processing the shared image such that the additional information is not superimposed on a specific region of the shared image whose displayed content has been identified by the identifying unit [¶0053 and ¶0060:  posting module 106 generates an integrated image/content obtained by processing the user content (shared image) to include the additional content (e.g., a watermark, digital signature, digital certificate or mark of originality) in an invisible form, hence the additional information is not superimposed on a specific region of the shared image].

Claim 8 – Laliberte further discloses the controller performs control to transmit the presented image if the receiver receives a request to transmit the presented image from the poster [¶0061 and/or ¶0126:  control to transmit the dispatch/transmit the integrated content/image (the presented image) if the receiver receives a confirmation for posting the integrated content (i.e., a request to transmit the presented image) from the user after previewing the integrated content].

Claim 12 – Laliberte further discloses if the receiver receives the presented image that has been transmitted to the poster, the controller performs control to switch processing to be performed in accordance with a source of the presented image received by the receiver [Figs 18 & 10 and ¶¶0126-0127 and ¶¶0080-0081:  the receiver receives Jane’s post having John’s posted picture (the presented image that 

Claim 15 – Laliberte further discloses if the source of the presented image received by the receiver is different from the poster, the controller performs control to transmit, to the source of the presented image, the presented image associated with the shared image that has previously been posted by a poster of the shared image associated with the presented image received by the receiver [Fig. 10 and/or Fig. 11, and ¶0081 and/or ¶0082:  if the source of the presented image is Jane Smith or Joe Jones (different from the poster, John), the presented image received by the receiver from Jane (or Joe) is posted on Facebook social network platform and also displayed on Jane’s (or Joe’s) user device (i.e., the controller transmits the presented image to Jane (or Joe), the presented image (image from Jane or Joe) is associated with the shared image that has previously been posted by John Smith (a poster) of the shared image associated with the presented image received by the receiver].

Claim 17 – Laliberte further discloses if specific processing has been performed on the shared image posted by the poster, the controller performs control to transmit information about the specific processing to the poster [e.g., ¶0062 and ¶¶0100-0102: if processing for viewership and compensation (specific processing) has been performed on the shared image posted by the poster, the controller performs control to 

Claims 19 and 20 are directed to similar limitations as in claim 1 above, and hence are considered accordingly.  For claim 19, also see ¶0012 of Laliberte for “a non-transitory computer readable medium storing a control program causing a computer to execute a process”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) as applied above, and further in view of Stoop et al. (U.S. Pub. No. 2014/0074986), hereinafter “Stoop”).
Claim 6 – Laliberte teaches the generator generates, as the presented image, an image that is obtained from the shared image [¶¶0047-0049; and ¶0061 :  Posting Module 106 generates the integrated content (i.e., a presented image) that is obtained from the user content to be posted received from the user (the shared image)].
	Laliberte is silent regarding generating an image that is obtained by decreasing a resolution of the shared image.
	However, in an analogous art, Stoop teaches generates, as the presented image, an image that is obtained by decreasing a resolution of the shared image [¶0018 and ¶¶0031-0032].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of automatic generation of a reduced-resolution image file for posting to a social network taught by Stoop and the technique for content sharing with automated external content integration taught by Laliberte to enhance the user experience by improving the time and efficiency in uploading/posting images to the social network system (see Stoop ¶0005).

	Claim 7 – the combination of Laliberte in view of Stoop, specifically Stoop, further teaches wherein the generator decreases the resolution of the shared image so that a capacity of the presented image becomes smaller than or equal to a predetermined capacity [¶0032 and ¶0038:  Application 180 (the generator) decreases the resolution of the original image (the shared image) so that the reduced image file (the presented image) becomes smaller or equal to a predetermined value].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) as applied in claim 1 above, and further in view of Yoshimura et al. (U.S. Pub. No. 2015/0302541), hereinafter “Yoshimura”).
Claim 9 – Laliberte teaches an instruction indicating that the presented image is necessary [e.g., ¶¶0046-0047:  user preferences for the integrated content reads on “an instruction indicating that the presented image is necessary]:  
	Laliberte is silent regarding an instruction indicating that the presented image is not necessary is provide using necessity/unnecessity information.
	However, in an analogous art, Yoshimura teaches if an instruction indicating that the presented image is not necessary is provided using necessity/unnecessity information that indicates whether or not the presented image is necessary and that is received by the receiver from the poster, the generator does not generate the presented image [¶0059 and ¶¶0077-0079:  if the security policy (an instruction) indicating that the digital watermark is not required to be pasted to the electronic information (i.e., the presented image is not necessary), the image distribution server does not generate the electronic information with the digital watermark pasted thereon (i.e., does not generate the presented image], and 
	the controller performs control not to transmit the presented image to the poster through the communication line [¶0080: since the electronic information with the digital watermark pasted thereon (i.e., the presented image) is not generated, it is not available to be selected for transmitting to the sender, hence reads on the claimed limitation “the controller performs control not to transmit the presented image to the poster through the communication line”]..
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) as applied in claim 1 above, and further in view of Wormald et al. (U.S. Pub. No. 2009/0088188), hereinafter “Wormald”).
	Claim 10 – Laliberte teaches the controller performs control to transmit the presented image to the poster [Figs. 1 and 9 (User Management module 102), and ¶0061 (at steps 928 and 930):  User Management module performs control to transmit the integrated content (presented image) to the user (poster)].
	Laliberte is silent regarding if the image has a capacity larger than a capacity that is predetermined as an allowable upper limit value by the user, the controller performs control not to transmit the image to the user.
	However, in an analogous art, Wormald teaches if the image has a capacity larger than a capacity that is predetermined as an allowable upper limit value by the poster, the controller performs control not to transmit the image to the poster [Fig. 4 (steps 406 and 410), Fig. 6, ¶0092 and ¶¶0111-0113:  user selects to configure a maximum file size value and “NO DOWNLOAD” to stop the download of the media file 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of preventing an image file to be transmitted to the user if the image file has a file size larger than a predetermined allowable upper limit value set by the user as taught by Wormald and the technique for sending a modified image file (presented file) to the poster for preview taught by Laliberte to enhance user’s control for receiving large media file at a mobile device (see Wormald ¶0004).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) as applied in claim 1 above, and further in view of Felt et al. (U.S. Pub. No. 2015/0113441), hereinafter “Felt”).
	Claim 16 – Laliberte teaches the controller performs control to transmit, to the source of the presented image, the presented image associated with the shared image among shared images that have previously been posted by the poster of the shared image associated with the presented image received by the receiver [Fig. 10 and/or Fig. 11, and ¶0081 and/or ¶0082:  the presented image received by the receiver from Jane (or Joe) is posted on Facebook social network platform and also displayed on Jane’s (or Joe’s) user device (i.e., the controller transmits the presented image to Jane (or Joe) via the social network platform, the presented image (image from Jane or Joe) associated with the shared image among share images that have previously been posted by John 
	Laliberte is silent regarding the sharing (transmitting) image whose sharing period has not expired.
	However, in an analogous art, Felt teaches sharing (transmitting) image whose sharing period has not expired [¶0040:  Felt teaches image sharing instructions that include the expiration time for sharing an image (i.e., instructions for sharing images whose sharing period has not expired].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept for using image sharing instructions that include expiration date for image sharing taught by Felt and the technique for content sharing with automated external content integration taught by Laliberte to encourage interaction between users that share images via sharing platforms by including sharing instructions that include expiration date for image sharing (see Felt ¶0001).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) as applied above, and further in view of Kobayashi et al. (U.S. Pub. No. 2003/0217118), hereinafter “Kobayashi”).
Claim 18 – Laliberte teaches the specific processing includes processing of forming the shared image on a recording medium by an image forming device connected to the control device through the communication line [¶¶0100-0102: processing of viewership includes processing of number of times a shared image 
Laliberte is silent regarding the information about the specific processing includes a total number of times the shared image is formed on the recording medium by the image forming device.
However, in an analogous art, Kobayashi teaches specific processing includes processing of forming the shared image on a recording medium by an image forming device connected to the control device through the communication line [¶0135 and ¶¶0057-0058: specific processing includes processing print requests to print the shared image on paper by a printer at the print site connected to the photo site through the communication line (see Fig. 1)], and 
the information about the specific processing includes a total number of times the shared image is formed on the recording medium by the image forming device [Fig. 8, ¶¶0111-0112, Fig. 15 and ¶0143: the information about print processing includes a total number of times a shared image has been printed].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423